USCA1 Opinion

	




          October 26, 1995                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                            ____________________        No. 95-1700                               UNITED STATES OF AMERICA,                                 Plaintiff, Appellee,                                          v.             ONE 1981 MERCEDES BENZ, VIN, WDBBA45ABB008518 AND ONE LOT OF                             $6,122.00 IN U.S. CURRENCY,                                 Defendant, Appellee,                                                                                      ____________                                  FRANK M. GOLDMAN,                                 Claimant, Appellant.                                                                                      ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. William G. Young, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Cyr, Boudin and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            Frank Goldman on brief pro se.            _____________            Donald K. Stern,  United States Attorney, and Richard L.  Hoffman,            _______________                               ___________________        Assistant United States Attorney, on brief for appellee.                                 ____________________                                 ____________________                 Per Curiam.  Claimant Frank  Goldman appeals pro se from                 __________            the district  court's grant of  summary judgment in  favor of            the United States  in this civil  forfeiture action under  21            U.S.C.    881(a)(6).   Goldman  was previously  convicted  of            trafficking offenses in connection with his attempted sale of            cocaine  to a government undercover agent.  The facts and the            extensive evidence  against  Goldman are  summarized  in  our            decision affirming his conviction.  United States v. Goldman,                                                _____________    _______            41 F.3d  785 (1st Cir. 1994),  cert. denied, 115 S.  Ct. 1321                                           ____________            (1995).                 In  connection with  Goldman's  arrest, law  enforcement            officers  at the scene seized  $722 from Goldman's person and            $5,400 from  the trunk of Goldman's car.   Most of the seized            currency was in  small denominations and  the currency  taken            from the  car was in an  open gym bag underneath  a paper bag            containing two kilograms of cocaine.  While the criminal case            was pending,  the government filed a  civil forfeiture action            against the seized currency under 21 U.S.C.   881(a)(6).                   Ultimately, Goldman filed a motion for summary judgment;            in  an accompanying affidavit, he asserted  that the money in            the gym bag was  the remainder of a $12,000  inheritance from            his father that Goldman  had been planning to deposit  in the            bank.   The  government  cross-moved  for  summary  judgment,            supported  by  transcripts  of  the  testimony  in  Goldman's            criminal trial.  The district court granted the  government's            motion, and this appeal followed.                 We  need  not  resolve  Goldman's  argument  that  civil            forfeiture for  the same conduct previously  made the subject            of a  criminal conviction  would violate the  double jeopardy            clause of  the Fifth  Amendment.   Compare  United States  v.                                               _______  _____________            $405,089.23 U.S.  Currency, 33  F.3d 1210, 1216-22  (9th Cir.            __________________________            1994),  amended 56  F.3d  41 (1995),  with  United States  v.                    _______                       ____  _____________            Tilley, 18 F.3d 295, 297-300 (5th Cir.), cert. denied, 115 S.            ______                                   ____________            Ct. 573 (1994).   There is no indication that the currency in            question derived  from any transaction for  which Goldman was            convicted  or was linked to  any prior conviction.   Thus, no            double jeopardy question is presented.                     The  government had  a relatively  light burden  to show            probable   cause  to   believe   the   seized  currency   was            forfeitable,  see United States v. 255 Broadway, 9 F.3d 1000,                          ___ _____________    ____________            1003  (1st Cir. 1993), and the  facts already described amply            met that burden.   The obligation then shifted to  Goldman to            provide specific facts showing that there was a genuine issue            of  material fact for trial.  See Fed.  R. Civ. P. 56(e).  In                                          ___            our view,  the notion that Goldman's  alleged inheritance was            being  carried around  in  small bills  in  an open  gym  bag            underneath cocaine  in the trunk  of his car  is sufficiently            fanciful that no trial was required.  Affirmed.                                                  ________                                         -3-                                         -3-